—Upon remittitur from the Court of Appeals, order, Supreme Court, Bronx County (Barry Salman, J.), entered May 7, 1997, which, in an action by plaintiff tenant against defendants building owner, managing agent, security company and receiver to recover for personal injuries sustained as a result of a crime committed in defendants’ building, insofar as appealed from as limited by plaintiffs brief, granted defendants’ motions for summary judgment dismissing the complaint, unanimously modified, on the law, to the extent that the motions of the managing agent, security company and receiver defendants are denied, and the complaint as against such defendants reinstated, and otherwise affirmed, without costs.
*201When this matter was previously before us (247 AD2d 213), we affirmed the motion court’s finding that the plaintiff failed to raise a triable issue of fact on the question of whether her assailant was an intruder who gained access to the premises due to a negligently maintained entrance. The Court of Appeals reversed on the basis of their decision in Burgos v Aqueduct Realty Corp. (92 NY2d 544, 551), and remitted the matter to this Court (93 NY2d 860) for determination of an issue that was presented to us but we did not address: whether defendant Twin Parks is entitled to summary judgment on the ground that it was the out-of-possession owner of the building. Upon consideration of this ground, we are of the view that Twin Parks is entitled to summary judgment, since it had no responsibility for the security of the premises at the time of the incident involving plaintiff. Defendants Granville and Shinda Management Corp. were appointed receivers of the building with responsibility for managing the premises on July 10, 1984 and such order remained in effect on and beyond October 7, 1993, the date of the incident. Thus, Twin Parks should be absolved from liability for the defective security condition asserted by plaintiff (Mazurick v Chalos, 172 AD2d 805, 806). Concur — Sullivan, J. P., Williams, Wallach and Andrias, JJ.